                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

NORMAN PECK                    )
                          Plaintiff
                               )                     CASE NO. 1:18-cv-03143-SEB-TAB
                               )
            vs.                )
                               )
IMC CREDIT SERVICES            )
                   Defendant   )
______________________________ )


                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

        Comes now Defendant, IMC Credit Services, by counsel, and pursuant to Rule 8(b)(3),

provides the following answer and defenses to Plaintiff’s Complaint.1

         1.      Defendant admits the following facts in Plaintiff’s Complaint:

                 (a)      This Court has jurisdiction over this matter.

                 (b)      The United States District Court for the Southern District of Indiana is a

                          proper venue for this matter.

                 (c)      Defendant is a “debt collector” as defined by the FDCPA.

                 (d)      Defendant sent Plaintiff a collection letter on or about October 17, 2017.

                 (e)      Plaintiff sent Defendant a letter, purportedly dated November 13, 2017,

                          which was received by Defendant shortly thereafter.

         2.      Pursuant to Federal Rule of Civil Procedure 8(b)(3), Defendant generally denies

all other allegations contained in Plaintiff’s Complaint, including all factual and legal allegations

contained in Counts I through IX.

         3.      Defendant asserts the following affirmative defenses:


1
  Plaintiff’s Complaint spans 24 pages, includes a Table of Contents and 114 footnotes. The Complaint is written in
a narrative style and individual allegations and paragraphs have not been numbered.
                   (a)   While Defendant denies any violation pursuant to the FDCPA, any

                         violation, if proven, was not intentional and resulted from a bona fide error

                         notwithstanding the maintenance procedures reasonably adapted to avoid

                         any such error, and Defendant is not liable to Plaintiff pursuant to 15

                         U.S.C. § 1692k(c).



                                                KIGHTLINGER & GRAY, LLP

                                                By       s/ Nicholas W. Levi
                                                         Nicholas W. Levi
                                                         Attorney I.D. No. 24278-53



                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2018, a copy of the foregoing pleading was mailed via
First Class United State Mail to:

                         Norman Peck
                         P. O. Box 273
                         Kokomo, IN 46903


                                                s/ Nicholas W. Levi
                                                Nicholas W. Levi
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, Indiana 46204
Telephone: 317-638-4521




181461\4989775-1
                                                     2
